DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 13, setting forth “a recess” in line 4 for each leg of the U-shaped cross-section appears duplicative since the recesses have already been set forth in claim 1.  To avoid confusion, it appears the claim should refer to the recesses already set forth.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland (US patent application publication 2010/0011528).
	The publication to Boland discloses the invention as is claimed.  Boland discloses a windscreen wiper device (1, fig. 1) comprising a connecting device (7) of a wiper blade (2) pivotally joined to a plastic joint part (12, para. 28) connected with a wiper arm (8).  The joint part (12, fig. 2) is U-shaped where it detachably and pivotally connects to the connecting device (7) about a pivot axis defined by pivotal engagement of substantially cylindrical projections (10) extending outwardly on each side of the connecting device into recesses (11) provided on each side of the joint part.  The joint part comprises at least one resilient tongue (13) engaging in a correspondingly shaped hole (14) in the wiper arm.  The resilient tongue is rotatable along a hinge axis (18) between inward and outward positions.  The wiper arm (fig. 3A) has a substantially U-shaped cross-section at a location of its connection to the joint part.  Both legs of the U-shaped cross section of the wiper arm include inwardly extending protrusions (17) cooperating with bottom surfaces of side walls of the joint part near an extremity of the joint part facing away from a free end of the wiper arm.   The bottom surfaces of the side walls of the joint part comprise both an elevate portion and a lower portion (fig. 5).  The elevated and lower portions together define a stepped profile as claimed.  The protrusions (17) at least cooperate with the bottom surfaces (note figs. 3A-3C), in particular with the elevated portion.  The joint part and wiper arm are assembled by a linear movement of the joint part towards the wiper arm in a longitudinal direction parallel to a longitudinal axis of the wiper arm until the tongue engages inside the hole in the wiper arm (figs. 3A-3C).
With respect to claim 15, setting forth the projections and recess as visible externally does not appear to define any particular structure for such that differentiates from Boland.  The particular point of view would determine visibility.
	With respect to claim 16, the hinge axis of the resilient tongue is arranged as applicants and as such is deemed located at a side thereof facing towards the free end of the oscillating arm as claimed.
With respect to claim 18, a sloping section (not numbered but clearly shown in fig. 5) is arranged at an end of the joint part adjacent an extremity of the joint part.  Such sloping section slopes towards the elevated portion and will act to guide the inwardly extending protrusion, at least to the same extent as applicant.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boland (US patent application publication 2010/0011528).
The publication to Boland discloses all of the above recited subject matter with the exception of explicitly setting forth the protrusions of the wiper arm engaging the bottom surface of the side walls of the joint part.  While Boland does set forth the protrusion (17) as engaging around the side walls of the joint part (para. 30) and shows the protrusions engaging under the bottom surface, he does not discuss engagement with the bottom surface.  However, to provide such does not appear inventive.  To provide positive engagement between surfaces of a joined connection is well established in the automotive arts to reduce play within the joint.  Absent positive connection or engagement in a joint leads to play and thus slop therein.
To provide the protrusions of Boland as engaging with the bottom surfaces, in particular the elevation portions next to where they reside when assembled, if not already occurring, would have been obvious to one of skill in the art before the filing date of the claimed invention, to reduce play and thus slop in the connection of the wiper arm with the joint part, as a well-known choice of design.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boland (US patent application publication 2010/0011528) in view of Yoshimoto et al (US patent application publication 2013/0239353).
	The publication to Boland discloses all of the above recited subject matter with the exception of the legs of the U-shaped cross-section of the wiper arm comprising a recess extending therealong that cooperates with a correspondingly shaped protuberance extending along the side all of the joint part towards a free end of the wiper arm.
	The publication to Yoshimoto discloses windscreen wiper device where a wiper arm (2, fig. 2) is U-shaped in cross-section and includes elongated recesses (4c) extending longitudinally therealong and open towards a free end of the wiper arm.  The joint part (17) includes correspondingly shaped elongated protuberances (17f) on side walls thereof.  Upon assembly of the wiper arm with the joint part, the protuberances engage with the recesses.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm of Boland with elongated recesses therein at the free end engaging with elongated protuberance provided on the joint part, as clearly suggested by Yoshimoto, to provide additional interlocking of the wiper arm with the joint part and thus enhanced joint security and stability.
	
Response to Arguments

Applicant's arguments filed 10 June 2022 have been fully considered but they are not fully persuasive. 

	Initially, Applicant has overcome the drawing objections by cancelling subject matter that is not shown.  Further, Applicant has overcome the previous art rejections by the amendments made.  Thus, arguments presented to the art rejections are now deemed moot.  However, as set forth above, the newly cited art to Boland substantially discloses the invention as is claimed.  Further, as set forth above, to provide the Boland joint part with shaped protuberance for engaging a recess in the wiper arm is fairly taught by Yoshimoto and could readily be provided in the Boland joint part to enhance the interconnection between the two.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
01 July 2022